department of the treasury internal_revenue_service washington d c sa oe yea g17 date oct ope t contact person id number telephone number legend x w o n employer_identification_number dear sir or madam this is in reply to the letter submitted on your behalf by your legal representatives regarding the proposed transfer of certain excess_assets currently held in a collectively bargained benefit trust you established x to provide for the payment of collectively bargained welfare benefits to your union employees x has been recognized as a tax exempt veba trust described in sec_501 of the internal_revenue_code the benefits provided through x include postretirement healthcare and life_insurance for your retired employees currently x has experienced an excess accumulation of assets because of demographic changes greater than anticipated earnings and a decrease in the benefit obligations funded through x other companies hereinafter collectively referred to as y and are responsible for the provision of postretirement benefits to the retirees of y and the payment of other_benefits to the active employees of y you represent that these companies should be considered controlled corporations as defined in code sec_414 c m n and of the code the benefits you will be providing to employees and retirees of y were established pursuant to a collective bargaining agreement negotiated by unions not associated with the benefits currently offered through x to your pre-existing employees you have stated that the requested rulings apply only to those companies that are part of your controlled_group_of_corporations as defined by sec_414 c m n and o as of the date of this ruling which includes but is not limited to y acquisition group of companies shall be collectively referred to in this letter as z in addition you have acquired y and certain the post- for purposes of this ruling you have defined excess_assets as assets not needed to fund expected postretirement benefit obligations re you have proposed to amend x to permit the active and retired employees of y receive benefits x will also reallocate excess funds within the trust to provide for the payment of through x current benefits to all active employees of z who are eligible to receive benefits through x you have represented that all of the benefits provided through x will be qualifying sec_501 c benefits and will have been established pursuant to a collective bargaining agreement as set forth in your letter of date you have requested the following rulings use of any of the assets of x whether or not excess_assets as defined in your ruling_request ie assets not needed to fund expected postretirement benefit obligations to pay any collectively bargained benefit obligations of you or z that are permitted by sec_501 of the code and x will not constitute a prohibited reversion within the meaning of sec_4976 and will not adversely affect x‘s tax-exempt status under sec_501 c and use of any of the assets of x including excess_assets for the payment of any collectively bargained benefit obligations of you or z that are permitted by sec_501 c and x’s trust agreement will not violate the accumulated reserve requirement of sec_419a since this requirement does not apply to collectively bargained benefits sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 c sec_501 of the code describes a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net earning inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c -4 a of the income_tax regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1 c -4 d of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any employer contributing to or other funding the employees’ association except as otherwise provided in the first sentence of this paragraph if the association’s corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if in the absence cbe re of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 c sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organization from federal_income_tax under sec_501 sec_512 a of the code provides in relevant part that in the case of an organization described in sec_501 of the code the term unrelated_business_taxable_income means gross_income excluding any exempt_function_income less the deductions which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth herein sec_512 a b of the code provides that in the case of an organization described in sec_501 the term exempt_function_income includes all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by the organization which is set_aside to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that described above such amount shall be included under sec_51 a a in unrelated_business_taxable_income for the taxable_year sec_512 of the code provides that in the case of an organization described in sec_501 a set-aside can be taken into account in determining exempt_function_income only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a of the code this amount is referred to as a qualified_asset_account sec_419 of the code provides rules with respect to the tax treatment of funded_welfare_benefit_plans a plan which is determined by the service to be a voluntary employee beneficiary association under sec_501 c is a welfare_benefit_fund within the meaning of sec_419 sec_419a of the code provides that for the purposes of sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability medical sub or severance_pay benefits or life_insurance benefits sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund established pursuant to a collective bargaining agreement sec_1_419a-2t q a- provides that neither contributions to nor reserves of a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 b 419a b or a e until the date upon which the last of the collective bargaining agreements relating to the fund terminates or years after the issuance of final regulations toa re sec_414 of the code provides various definitions and special rules which are applicable to welfare_benefit plans including veba’s subsection b refers to employees of controlled_group_of_corporations subsection c refers to employees of partnership proprietorships etc which are under common_control subsection m refers to employees of a affiliated_service_group subsection n refers to leased employees and subsection o grants the authority to the treasury_department to prescribe such regulations as may be necessary to prevent the avoidance of certain employee benefit requirements sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 b c of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer the information you have submitted establishes that you established x to provide for the payment of collectively bargained qualifying sec_501 benefits you have acquired y and certain other companies you have represented that these companies collectively referred to as z are considered members of a controlled_group_of_corporations you intend to continue to provide benefits through x to both the active and retired employees of y and z as directed by their currently existing collectively bargained agreements all future_benefits provided through x will be established through collective bargaining because all of the benefits you shall be providing through x were established pursuant to collective bargaining agreements the account limits of sec_419 are not applicable to x see section 419a-2t q a-1 of the regulations furthermore because the excess_assets are merely being reallocated to pay for collectively bargained qualifying sec_501 benefits to a related group_of_employees these assets have not inured to the benefit of any of the members of the veba similarly the assets held in trust to provide for the payment of qualifying collectively bargained sec_501 benefits have not reverted to you because these assets will continue to be used by x for the payment of collectively bargained for qualifying benefits therefore based on your representations we have concluded that the use of any of the assets of x whether or not excess_assets as defined in your ruling_request ie assets not needed to fund expected postretirement benefit obligations to pay any collectively bargained benefit obligations of you or z that are permitted by sec_501 of the code and permitted by x's governing agreement will not constitute a prohibited reversion within the meaning of sec_4976 and will not adversely affect x's tax-exempt status under sec_501 and the use of any of the assets of x including excess_assets for the payment of any collectively bargained benefit obligations of you or z that are permitted by sec_501 c and x will not violate the provisions of sec_419a c because the account limit is not applicable to x under sec_419a a this ruling is based upon our assumption that no retiree contributions from individuals covered by the collective bargaining agreement s will be applied to provide benefits for other groups of retirees or for active employees oh re this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could heip resolve any questions about x’s tax_liability a copy of it should be kept in x’s permanent records we are sending a copy of this letter to your key district_director if you have any questions about this ruling please contact the person whose name and telephone number are shown on the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions sincerely f gnad garland oarex garland a carter chief exempt_organizations technical branch ot
